NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing applicant’s response 25 August 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 5-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

For the claims dated 25 August 2022:
Claim 1, line 15: amend to read, “designed to collaborate with the primary ribs…”

Claim 9, line 2: amend to read, “[[a]] the shank extending…”
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: as an initial manner, applicant’s arguments with respect to the opening formed in the mounting plate, and its relationship to the shank as provided in claim 1 (response: pages 8 and following) was not taught by the prior art cited.  Specifically, the prior art did not teach the restriction of translation movement in the axial direction as provided by the secondary rib and primary ribs as claimed.  Regarding allowability, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the mounting plate, body, shank, the opening in the mounting plate, the ribs, the specifics of each of these limitations, how they function, and how they interrelate to define the present invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


With the above amendment and for the reasons provided, the following is the final status of the claims:
Claims 1, 2 and 5-22 are allowed.
Claims 3 and 4 are cancelled by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649